                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DEREK WILKS,                                    :
          Plaintiff,                            :
                                                :                  CIVIL ACTION
              v.                                :                  NO. 18-4087
                                                :
CITY OF PHILADELPHIA, et al.,                   :
           Defendants.                          :
                                                :


                                           ORDER


       AND NOW, this 6th day of September, 2019, upon consideration of Pro Se Plaintiff

Derek Wilk’s Amended Complaint (ECF No. 12) and Defendant the City of Philadelphia’s

Motion to Dismiss (ECF No. 18), it is hereby ORDERED as follows:


       1. Defendant the City of Philadelphia’s Motion to Dismiss is GRANTED. The

          Amended Complaint is DISMISSED WITH PREJUDICE.1

       2. The Clerk of Court shall CLOSE this case for statistical and all other purposes.


                                                           BY THE COURT:




                                                           /s/ C. Darnell Jones, II
                                                           C. DARNELL JONES, II          J.



1
  By Order dated June 26, 2019, the Court deemed the Amended Complaint filed in accordance
with it’s Order dated December 26, 2018. (ECF No. 15). In the December 26th Order, the Court
struck the Amended Complaint, docketed as ECF No. 12, without prejudice to Plaintiff filing a
Motion for Leave to File an Amended Complaint. Plaintiff filed such a motion, see ECF No. 17,
and upon doing so the previously stricken Amended Complaint docketed as ECF No. 12 was
deemed filed. Plaintiff’s Motion for Leave to file an Amended Complaint (ECF No. 17) was
thus granted in this Court’s June 26th Order, the Amended Complaint deemed filed, and certain
parties dismissed from this action with prejudice as set forth in the June 26th Order.
